By the Court.
— No doubt but that a judgment is a proper debt to be set-off; but a judgment or other debt to be set off, must be due the defendant in his own right; set-off is a contrivance to prevent cross actions, and thereby to save costs, trouble and expense. We are of opinion, that it ought to be such a debt as the defendant could bring an action for in his own name. We think to support this set-off, would be going further than the statute will warrant, or the adjudicated cases justify. Therefore, the plaintiff is entitled fo judgment for the sum found by the referees.
get-off of the assigned judgment over-ruled.